UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. FORM10-K/A (Amendment No. 1) (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34135 DYNAMICS RESEARCH CORPORATION (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-2211809 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Two Tech Drive, Andover, Massachusetts (Address of Principal Executive Offices) 01810-2434 (Zip Code) Registrant’s telephone number, including area code (978)289-1500 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $0.10par value The NASDAQ Global Market Securities registered pursuant to Section12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act. YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * The registrant has not yet been phased into the interactive data requirements. YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filerþNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ The aggregate market value of the registrant’s common stock, $0.10par value, held by nonaffiliates of the registrant as of June30, 2009, was $79,742,966 based on the reported last sale price per share of $10.01 on that date on the NASDAQ Global Market. As of February 28, 2010, 9,928,208 shares of the registrant’s common stock, $0.10par value, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement involving the election of directors, which is expected to be filed within 120days after the end of the registrant’s fiscal year, are incorporated by reference in PartIII of this Report. EXPLANATORY NOTE Dynamics Research Corporation (the “Company”) is filing this Amendment No. 1 to Form 10-K for the year ended December 31, 2009 to correct certain clerical errors found in the following information contained in our Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 16, 2010 (the “Form 10-K”): (1) Item 6. [page 30] Selected Financial Data for 2009, the line items Net cash provided by operating activities from continuing operations and Capital expenditures, and for 2005, the line item Income (loss) from discontinued operations in the section Earnings (loss) per share - Basic, (2) Item 7. [page 42] Management’s Discussion and Analysis of Financial Condition and Results of Operations, the average daily borrowings for 2009 in the Liquidity and Capital Resources section under Financing Activities (3) Item 8. Financial Statements and Supplementary Data, (i) Consolidated Statement of CashFlows for 2009 [page 50] , the subtotal line Net cash used in continuing operations andthe total line Net cashused in investing activities, (ii) Note 12 under the subheading Restricted Stock Award Activity [page 73], the date for the amount of total unrecognized compensation cost related to restricted stock awards, (iii) Note 14 under the subheading Major Customers [page 75], the percentages of total revenue from U.S. Government agency customers in aggregate, and (iv) Note 16 under the Second Quarter for 2009 [page 78], the line Basic Income (loss) from discontinued operations under Earnings per share. Except as set forth herein, no other changes are made to the Company’s Form 10-K.This Amendment No. 1 does not reflect subsequent events occurring after the original filing date of the Form 10-K or modify or update in any way disclosures made in the Form 10-K. DYNAMICS RESEARCH CORPORATION ANNUAL REPORT ON FORM10-K FOR THE YEAR ENDED DECEMBER31, 2009 TABLE OF CONTENTS Page PARTI ITEM 1. Business 2 1A. Risk Factors 17 1B. Unresolved Staff Comments 26 2. Properties 27 3. Legal Proceedings 27 4. [Reserved] 27 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 6. Selected Financial Data 30 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 7A. Quantitative and Qualitative Disclosures About Market Risk 43 8. Financial Statements and Supplementary Data 45 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 80 9A. Controls and Procedures 80 9B. Other Information 81 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 82 11. Executive Compensation 83 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 83 13. Certain Relationships and Related Transactions, andDirector Independence 83 14. Principal Accounting Fees and Services 83 PART IV ITEM 15. Exhibits and Financial Statement Schedules 84 FORWARD-LOOKING STATEMENTS Some of the statements under “Business”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and elsewhere in this Annual Report on Form 10-K (“Form 10-K”) contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, regarding future events and the future results of Dynamics Research Corporation (“DRC”) that are based on current expectations, estimates, forecasts, and projections about the industries in which DRC operates and the beliefs and assumptions of the management of DRC.Words such as “anticipates”, “believes”, “estimates”, “expects”, “intends”, “plans”, “projects”, “may”, “will”, “should”, and other similar expressions are intended to identify such forward-looking statements.These forward-looking statements are predictions of future events or trends and are not statements of historical matters.These statements are based on current expectations and beliefs of DRC and involve a number of risks, uncertainties, and assumptions that are difficult to predict.Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this document or in the case of the statements incorporated by reference.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in the Form 10-K under the section entitled “Risk Factors”.Except to the extent required by applicable law or regulation, DRC undertakes no obligation to revise or update publicly any forward-looking statements for any reason. Table of Contents PARTI ITEM 1. BUSINESS OVERVIEW Dynamics Research Corporation is a leading provider of innovative management consulting, engineering, technical and information technology (“IT”) services and solutions to federal and state governments.Founded in 1955 and headquartered in Andover, Massachusetts, DRC has approximately 1,470 employees located throughout the United States.DRC operates as a parent corporation and through its wholly owned subsidiaries, Kadix Systems, LLC, H.J. Ford Associates, Inc. and DRC International Corporation. Unless the context otherwise requires, references in this Form 10-K to “DRC”, “we”, “us” or “our” refer to Dynamics Research Corporation and its subsidiaries. Our position as a leading mid-size company allows us to bring to bear the personnel, technology resources and industry standard practices of a large company with the responsiveness of a small company. Rather than force a pre-packaged solution, we listen to our customers, and develop a tailored solution based on proven industry practices and lessons learned in hundreds of successful engagements.We offer forward-thinking solutions backed by a history of excellence and customer satisfaction.We provide high quality, cost-effective services to help meet customers’ evolving mission needs. We provide support to our customers in the primary mission areas of IT, logistics and readiness, information assurance and cybersecurity, homeland security, health care, and intelligence and space.Customers include the
